Title: From Thomas Jefferson to Joseph Yznardi, Jr., 31 December 1793
From: Jefferson, Thomas
To: Yznardi, Joseph, Jr.



Sir
Philadelphia Dec. 31. 1793.

I have just received your favors of the 29th. inst. public and private, and being in the moment of giving in my resignation I shall only answer the last by thanking you for the order for the wine, and informing you that Richmond is my nearest port and that to which both letters and things had best be addressed for me in future. Repeating assurances of my esteem, I have the honor to be Sir Your most obedt. & most humble servt

Th: Jefferson

